Title: To Alexander Hamilton from James McHenry, 20 May 1800
From: McHenry, James
To: Hamilton, Alexander


War Department20th. May 1800.
Sir,
The six additional troops of Cavalry are certainly intended by the Law, transmitted to you, to be disbanded, as well as the twelve additional regiments of Infantry, and would have been mentioned in my letter of instructions, had the Law itself been before me—but the certified copy thereof, was sent, to have a few printed copies struck off.
You will please include in the orders, and measures, you shall give and take the whole of the officers and men, included in the purview of the Law.
I inclose a copy of my letter to the Paymaster General intended to second and enforce your orders to him.
I am Sir   with great respect   your obedient servant
James McHenry
Major General Alexander Hamilton.
